Citation Nr: 0708526	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-37 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served in the military from October 1966 to 
September 1967.  He had additional intermittent periods of 
service up until his discharge in February 1976, for a total 
of two years, five months, and twelve days of active service.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in                        St. 
Petersburg, Florida.  

In October 2006, to support his TDIU claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board (also referred to as a 
"travel Board" hearing).  During the hearing, he withdrew 
additional claims on appeal for service connection for 
diabetes mellitus and for higher ratings for service-
connected shell fragment wound scars in multiple areas and 
for right ear hearing loss.  So those claims are no longer 
before the Board.  See 38 C.F.R. § 20.204 (2006).  Also 
during the hearing, in regards to his TDIU claim, he 
submitted additional evidence consisting of an October 2006 
letter from a VA psychiatrist and psychologist.  And he 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c).  


FINDING OF FACT

The veteran is unable to secure and maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155, 5013A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In this particular instance, however, inasmuch as the Board 
is granting the present claim for a TDIU, it is unnecessary 
to resolve whether there has been compliance with the VCAA's 
duty to notify and assist provisions before discussion of the 
merits of  the claim.  Rather, even if this has not occurred, 
it is merely inconsequential and therefore no more than 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006). 

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts,                          
those five elements are:  (1) veteran's status; (2) existence 
of a disability; (3) connection between military service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application for 
"service connection" (including a claim for a total 
disability rating for unemployability due to service-
connected disability) VA must review the information and 
evidence presented with the claim and provide the veteran 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

It warrants mentioning at this point only that, while there 
is no record of specific correspondence or other 
documentation in the file informing the veteran of the recent 
holding in the Dingess/Hartman decision, once the file is 
returned to the RO to effectuate the award of benefits in 
this decision, the RO, in turn, will then have    the 
opportunity to address any notice defect regarding the 
disability rating and effective date elements of the claim.  
Hence, any current defect in this regard also  is merely 
harmless error.  See Bernard, 4 Vet. App. at 384 (if the 
Board addresses an issue not first considered by the RO, the 
Board must discuss whether this is prejudicial to the 
veteran).

Governing Laws, Regulations and Analysis

Total disability will be considered to exist when there is 
present any impairment    of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski,           2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164,            165 (1991).



Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Provided the 
schedular rating is less than total, a total disability 
rating may be assigned where the disabled person   is unable 
to secure and maintain substantially gainful employment 
because of the severity of his service-connected 
disabilities.  If there is only one such disability,    it 
must be ratable at 60 percent or more -- and if, instead, 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to      at least 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2006).   

In the event that the claimant does not meet the minimum 
percentage rating requirements of § 4.16(a) for consideration 
of a TDIU, he or she may still be entitled to the benefit 
sought where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards -- i.e., to warrant a TDIU on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  See, too, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is indeed "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the veteran 
is unemployed or has difficulty obtaining employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).              Rather, 
the record must demonstrate some factor which takes the 
claimant's situation outside the norm of such a case, since 
the VA rating schedule already       is designed to take into 
consideration impairment that renders it difficult to obtain 
and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.  

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski,      1 
Vet. App. 326, 331-332 (1991).  

Moreover, concerning a veteran's ability (or inability) to 
work,                   "marginal employment," for example, 
as a self-employed worker or at odd jobs     or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  
38 C.F.R. § 4.16(a).                    See, too, Faust v. 
West, 13 Vet. App. 342, 355 (2000). 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

In accordance with the above criteria, for purposes of the 
determination of    whether the preliminary schedular 
requirements for a TDIU are satisfied,              the 
disabilities for which the veteran is presently service 
connected indicate that  this is the case.  Since he has a 70 
percent rating for post-traumatic stress disorder (PTSD), 
this evaluation meets the minimum threshold for compensation 
attributable to a single service-connected disability.  See 
38 C.F.R. § 4.16(a).  And this is without requiring the 
additional 10 percent rating in effect for the service-
connected scars on several areas as a relevant factor.  So 
the minimum schedular rating requirements of § 4.16(a) are 
met, and the provisions for a TDIU on an extra-schedular 
basis do not necessitate application.  See 38 C.F.R. 
§§ 3.321(b)(1); see also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

This initial condition of the schedular criteria having been 
met, the remaining issue is whether the veteran is unable to 
obtain substantially gainful employment as        the 
consequence of service-connected disability.  See 38 C.F.R. § 
4.16(a).                 See also 38 C.F.R. § 3.340 
(indicating those circumstances under which occupational 
impairment is considered total and permanent in its scope).               


On this determinative issue there are several medical 
opinions that have been obtained concerning the veteran's 
employability - and, even though they differ, there is a 
sufficient level of evidence to warrant a favorable 
disposition of his TDIU claim, and particularly with 
application of the benefit-of-the-doubt doctrine.  
See 38 C.F.R. § 4.3

In the October 2006 letter from the VA psychiatrist and 
psychologist at the Gainesville VA Medical Center (VAMC), 
which the veteran submitted during his still recent October 
2006 travel Board hearing, it was indicated that he was 
incapable of occupational functioning due to the combined 
effect of his service-connected disabilities.  These doctors 
apparently had been part of his treatment team at this VAMC 
since March 2003 or thereabouts.  They pointed out he had 
been unable to work for many years and would not be able to 
do so even in the foreseeable future because of his chronic 
pain and PTSD.  In regards to the first mentioned disability, 
the veteran had multiple healed wounds and scars from 
shell fragment injuries sustained in combat, for which he was 
service connected, but concerning which it was not unusual 
for retained pieces of shrapnel on occasion to make its way 
through his skin.  These doctors further stated that his PTSD 
caused him to have failed interpersonal relationships and 
relative social isolation, and had led to a very sporadic 
work history of having quit at least fifteen jobs in the last 
12 years of employment.  And they added that, while he 
sometimes presented well in interviews, he often did not 
disclose the full extent of his symptoms, and that more 
recent evaluation showed deterioration of his condition with 
noted suicidal and homicidal ideation and a Global Assessment 
of Functioning (GAF) score of 45 to 50.  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV) (providing 
that a GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)).  



The veteran's prognosis, according to this treatment team, 
was that he had social and industrial impairment that would 
not improve.  He had not worked in the last        six years 
and was receiving Social Security disability benefits.  They 
considered his chronic pain condition and PTSD closely 
connected in their overall effect since episodes of pain 
often prompted his psychiatric symptoms.

When viewing this October 2006 supporting opinion in the 
proper context of the complete evidence of record, it also 
deserves mentioning there is a September 2005 administrative 
decision of the Social Security Administration (SSA) 
indicating the veteran was deemed to be disabled from a 
primary diagnosis of disorders of the back and secondary 
diagnosis of anxiety-related disorders.  PTSD is a form of 
anxiety neurosis.  So this substantiates a psychiatric 
disability as having a pronounced effect on his employability 
(or, more specifically, his inability to work).  The SSA's 
determination that he was unemployable for the reasons stated 
is thus relevant to the claim under consideration, even if 
not controlling on VA's disposition of this matter.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  There are 
similarly records of ongoing treatment for chronic pain, and 
the veteran's own report during a January 2006 VA examination 
for scars, of bone pain at the site of the original injury, 
albeit not affecting the underlying scars.  There is limited 
evidence of confirmed residuals from service-connected scars 
besides instances of pain, but nonetheless, a September 2003 
VA psychiatric examination noted a pain disorder from 
underlying psychological factors -- which is further 
indication of a relevant physical condition with the 
precipitating cause of service-connected disability.  Hence, 
the veteran has a pain disorder secondarily related to his 
psychological manifestations, if not exclusively arising out 
of his service-connected scars.  See generally, 38 C.F.R. § 
3.310(a) (disability that is proximately due to or the result 
of a service-connected disease or injury shall itself be 
service-connected); See, too, Allen v. Brown, 7 Vet. App. 439 
(1995) (this proximal cause-and-effect relationship includes 
situations when a service-connected disability has 
chronically aggravated a condition that is not service 
connected, but compensation is only payable in this 
circumstance for the additional disability attributable to 
the aggravation).

There is also of record, however, a January 2006 medical 
opinion obtained in conjunction with a VA psychological 
examination to evaluate the veteran's PTSD, which was 
essentially unfavorable on the issue of employability, at 
least in reference to practical considerations inherent in 
his service-connected psychiatric disorder.  The diagnosis at 
that time was PTSD, chronic.  It was further stated that the 
veteran was unemployed, but that he primarily attributed this 
to his physical condition - as opposed to mental impairment.  
And in the examiner's opinion, the veteran was not considered 
unemployable from PTSD, given that the reason identified for 
his not working was his physical impairment.  (Keep in mind, 
though, as that examination was limited in scope to 
psychiatric disability, clarification was not then provided 
on whether the veteran may have been unemployable resulting 
from mental health, in addition to service-connected physical 
impairment.)

Also, during another VA examination that month pertaining to 
the evaluation of the veteran's service-connected scars, the 
examiner indicated following a review of the affected areas 
that based on the actual scars, themselves, they should not 
affect his current capacity for gainful employment.  He 
reported bone pain associated with his shrapnel injuries, 
although no pain or disability associated with the scars 
themselves.

Based on this cited evidence, there is a clearly evident 
balance between those medical opinions of record that weigh 
for and against the TDIU claim -- the October 2006 letter 
pertaining to several affecting conditions, in contrast to 
the January 2006 examination reports addressing the service-
connected psychiatric disorder and scars, respectively.  
Where, as here, there are conflicting opinions each of 
substantial probative weight, the determinative evidence is 
in a state of relative equipoise (i.e., about evenly balanced 
for and against the claim), and all reasonable doubt is 
resolved in the veteran's favor so as to warrant acceptance 
of the more favorable opinion. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



Furthermore, considerable probative value should be afforded 
to the October 2006 opinion, itself, since directly based on 
several years of treatment history (if not review of the 
claims file, inasmuch as the commenting doctors were the sole 
treatment providers over the past several years).  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (the Board has the 
responsibility to assess the credibility and weight to be 
given the evidence).  See, too, Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches").  The conclusion reached, that PTSD and 
a chronic pain syndrome, itself a likely secondary 
manifestation of the psychological disorder (if not yet 
confirmed related to service-connected scars on several 
areas), is therefore well-substantiated and presents a 
reasonable basis upon which to find there is occupational 
incapacity by way of service-connected disability.

Accordingly, when reviewing the comprehensive portrayal of 
the manifestations from service-connected disability 
inclusive of the above-mentioned October 2006 evaluation 
report, and affording the veteran the benefit-of-the-doubt as 
appropriate, the criteria for a TDIU are met.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.       See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


